Title: From George Washington to William Heath, 24 August 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters 24th Augst 1782
                  
                  Your two favors of Yesterdays date are come to Hand.
                  I approve your proposition of four light Infantry Companies instead of five, doing the Duty of the Lines in future—and you will give your Orders accordingly as soon as you please.  With much Regard I am Dear Sir Your most Obedt Servant
                  
                     Go: Washington
                  
               